DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.  The Abstract contains the reference number “10” for the containers which is not present in the drawings.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “containers (10)” (claims 1 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  The claims recite “containers (10)” but there is no element 10 shown in the figures.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The claim recites “the bearing device (20)” but element 20 is the sealing device.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-11, 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim reads, “wherein the supply conduit (6) is arranged, at least partially, non-rotatably and the distributor device (4) is rotatable relative to the feed conduit (6)” (emphasis added).  However, the claim does not denote what the supply conduit is arranged “at least partially, non-rotatably” relative to.  The Office will interpret as best understood when read in-light of the specification.
Claim 2 recites the limitation "the feed conduit" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted as being “the supply conduit”.
Claim 10 recites the limitation "the feed conduit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted as being “the supply conduit”.
Claim 11 recites the limitation "the feed conduit" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted as being “the supply conduit”.
Claim 12 recites the limitations "the bearing device" and “the sealing device” in line 2 of the claim.  There is insufficient antecedent basis for either of these limitations in the claim.  Additionally, the bearing device is understood to be part of the sealing device in the context of the specification, so the claim appears to be double-dipping in citing these terms as separate elements.
Claim 13 recites the limitation "the feed conduit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted as being “the supply conduit”.
Regarding claims 3, 9-10, 13 and 15-16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the language that follows is deemed to be a preferred example but not explicitly required by the claims.
Regarding claims 11 and 14, each of these claims are dependent on a rejected base claim and contain the same indefinite subject matter as the respective base claim.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fischer (PG Pub 2010/0199604 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Fischer (PG Pub 2010/0199604 A1).
Regarding claim 1, Fischer discloses a machine (figs. 2-3) for distributing flowable media (paragraphs 35-36 – “hydrogen peroxide”) to containers (50), comprising:
a housing (20), with a transport device (18, 33, 34) for transporting the containers (50) which is arranged at least partially inside the housing (20; fig. 2), wherein this transport device has a rotatable carrier (18, 34); 
a distributor device (17, 19) which is arranged inside this housing (figs. 2-3) which accommodates at least one inlet (hole for 15 in #17) for the flowable medium (paragraphs 35-36 – “hydrogen peroxide”) and a plurality of outlets (outlets necessary for the fluid flow between #17 and 19) to which the flowable medium can be distributed; and 
a supply conduit (stationary part - #15; paragraph 36) which is suitable and intended for supplying the flowable medium to the inlet (paragraphs 35-36 – “hydrogen peroxide”), wherein the distributor device (17, 19) is connected non-rotatably to the carrier (paragraph 11 – “These nozzles arranged above the mouths are preferably designed in such a way that they rotate in the region of the respective transport star wheel in a manner fixedly assigned to the containers”, paragraphs 34-36; fig. 3 – Fischer discloses (paragraph 11) that the nozzles (11) are fixed in a non-rotatable fashion relative to carrier 18, 34.  The nozzles 11 are also shown as being fixedly connected to the distributor device via connecting lines (19).  Fischer also discloses that a rotating part (17) of the distributor is connected to lines (19).  Also, fig. 3 is deemed to show a fixed connection between #17 and 34 in the form of the center connecting column.  As such, Fischer is deemed to disclose wherein the distributor device is connected non-rotatably to the carrier as they are deemed to rotate in unison with one another and therefore do not rotate relative to one another.).
Wherein the Applicant may argue that Fischer does not disclose that the distributor is connected non-rotatably to the carrier, the Office alternatively takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the distributor connected non-rotatably to the carrier.  Doing so would have been necessitated by the need to keep the connecting lines (19) from becoming entangled.  If there was relative rotation between the carrier and the transport device, the distributor the lines (19) that connect those two elements would have become entangled and be subject to twisting forces which could damage them.  Having the distributor connected non-rotatably to the carrier would ensure this did not occur.  

Regarding claim 2, Fischer discloses wherein the supply conduit (stationary part - #15; paragraph 36) is arranged, at least partially, non-rotatably (stationary part - #15; paragraph 36) and the distributor device (17, 19) is rotatable relative to the feed conduit (paragraph 36).

Regarding claim 3, Fischer discloses wherein the transport device (18, 33, 34) is a component of a processing device (#2, fig. 2, paragraphs 13, 35 and 37), in particular a device for sterilising preforms.

Regarding claim 4, Fischer discloses wherein the flowable medium is gaseous H202 (paragraph 35).

Regarding claim 5, Fischer discloses wherein at least the machine in its entirety is arranged in a clean room (paragraphs 9).

Regarding claim 7, Fischer discloses wherein the inlet (hole for 15 in #17) has comprises an inlet conduit (hole for 15 in #17) which is arranged non-rotatably on the distributor device (17) and is fluidically connected to the supply conduit (stationary part - #15; paragraph 36).

Regarding claim 15, Fischer discloses a method for processing and in particular sterilizing containers (50; Abstract, paragraphs 35-36), wherein the containers are transported by means of a transport device (18, 33, 34) and being acted upon during this transport by a flowable medium (paragraphs 35-36 – “hydrogen peroxide”), and wherein the transport device (18, 33, 34) has a rotatable carrier (18, 34), by means of which the containers (50) are transported along a substantially circular path (fig. 2) and this carrier is located inside a housing (20; figs. 2-3), wherein the flowable medium is fed by means of a feed conduit (stationary part - #15; paragraph 36) to a distributor device (17, 19) likewise located inside this housing (20; figs 2-3) via an inlet (hole for 15 in #17) and the distributor device distributes the flowable medium to a plurality of outlets (19, 11), wherein the distributor device is non-rotatably connected to the rotatable carrier (paragraph 11 – “These nozzles arranged above the mouths are preferably designed in such a way that they rotate in the region of the respective transport star wheel in a manner fixedly assigned to the containers”, paragraphs 34-36; fig. 3 – Fischer discloses (paragraph 11) that the nozzles (11) are fixed in a non-rotatable fashion relative to carrier 18, 34.  The nozzles 11 are also shown as being fixedly connected to the distributor device via connecting lines (19).  Fischer also discloses that a rotating part (17) of the distributor is connected to lines (19).  Also, fig. 3 is deemed to show a fixed connection between #17 and 34 in the form of the center connecting column.  As such, Fischer is deemed to disclose wherein the distributor device is connected non-rotatably to the carrier as they are deemed to rotate in unison with one another and therefore do not rotate relative to one another.).
Wherein the Applicant may argue that Fischer does not disclose that the distributor is connected non-rotatably to the carrier, the Office alternatively takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the distributor connected non-rotatably to the carrier.  Doing so would have been necessitated by the need to keep the connecting lines (19) from becoming entangled.  If there was relative rotation between the carrier and the transport device, the distributor the lines (19) that connect those two elements would have become entangled and be subject to twisting forces which could damage them.  Having the distributor connected non-rotatably to the carrier would ensure this did not occur.  

Claim(s) 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (PG Pub 2010/0199604 A1) in view of Burgmeier et al. (PG Pub 2009/0056828 A1) hereinafter referred to as Burgmeier.
Regarding claims 6 and 8, Fischer fails to disclose a sealing device, the sealing device being is arranged between the supply conduit and the distributor device.
However, Burgmeier teaches a sealing device (15, 16, 17, 20), the sealing device being is arranged between the supply conduit (12) and the distributor device (4).
Given the teachings of Burgmeier, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a sealing device between the supply conduit and distributor device of Fischer.  Doing so would ensure the flow of media in a proper direction out of the distributor and prevent leakage between the supply conduit and the distributor device.

Regarding claim 12, Fischer as modified by Burgmeier above discloses wherein the bearing device (Burgmeier - 15) and/or the sealing device (Burgmeier - 15, 16, 17, 20) is configured as a shaft sealing ring (Elements 16 and 15 form a shaft which acts as a seal and runs around the supply conduit 12 thus meeting the claim limitation as written).

Claim(s) 9-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (PG Pub 2010/0199604 A1) in view of Burgmeier (PG Pub 2009/0056828 A1) in view of Stark (US Patent 5,653,091).
Regarding claims 9 and 16, Fischer as modified by Burgmeier discloses a sealing device (Burgmeier - 15, 16, 17, 20) along the axis of rotation (Fischer - axis of rotation of #17; Burgmeier – Axis D), but fails to disclose wherein the sealing device comprises a resilient element along the axis of rotation and preferably a bellows.
However, Stark teaches wherein the sealing device (12, 14) comprises a resilient element (14) along the axis of rotation (col. 3 lines 47-56) and preferably a bellows.
Given the teachings of Stark, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the resilient element of Stark with the sealing device of Fischer as modified by Burgmeier.  Doing so would provide additional protecting to ensure the sterilizing medium did not escape and while still allowing for relative movement between various components as might be needed.

Regarding claim 10, Fischer as modified by Burgmeier as modified by Stark above discloses wherein the resilient element (Stark - 14) connects the feed conduit (Fischer - stationary part - #15; paragraph 36; Burgmeier - 12) to the inlet (Fischer - hole for 15 in #17; Burgmeier - 6) of the distributor device (Fischer – 17, 19; Burgmeier - 4) and in particular to an inlet conduit (Fischer - hole for 15 in #17; Burgmeier - 6) of the inlet.

Regarding claim 11, Fischer as modified by Burgmeier above discloses wherein the sealing device (Burgmeier - 15, 16, 17, 20) comprises a bearing device (Burgmeier - 15) for rotatable support of at least one element of the inlet (Burgmeier - 6) or of the feed conduit.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (PG Pub 2010/0199604 A1) in view of Braun et al. (DE 10 2011 056 440 A1) hereinafter referred to as Braun.
Regarding claim 13, Fischer discloses wherein the feed conduit (stationary part - #15; paragraph 36) and distributor (17, 19) rotate relative to one another, but does not specifically disclose wherein the feed conduit and the distributor device are constructed without contact.
However, Braun teaches wherein the feed conduit (14) and the distributor device (32) are constructed without contact (fig. 4a-4b).
Given the teachings of Braun, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the feed conduit and distributor device of Fischer be constructed without contact as taught by Braun.  Doing so would provide a valve arrangement between these two components and allow for the controlled flow of medium into the distribution device.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of sterilizing containers in bottling machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731